Fourth Court of Appeals
                                San Antonio, Texas
                                      March 14, 2018

                                   No. 04-18-00127-CV

                           EX PARTE LEONARDO NUNCIO,

                 From the County Court At Law No 1, Webb County, Texas
                           Trial Court No. 2017 CVJ 002365-C1
                        Honorable Hugo Martinez, Judge Presiding


                                      ORDER
       The clerk’s notification of late record is hereby GRANTED. Time is extended to March
19, 2018.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court